DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I, Figs. 1-20 and 24-25 for examination, on which claims 1-18 are readable, in the reply filed on 09/03/2021 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: 
Para. 67, line 15, recites “imaginary plate L2” which should be --imaginary plane L2--.  
Para. 73 recites, “[t]he shift gate cushion 5 has a shift gate cushion 51,” which can benefit from revision. A single element name has been designated different reference characters, when there appear to be two distinct elements. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, “an outer circumferential edge of the turning shaft part of the control lever has a perfectly circular shape” [emphasis added], which is unclear because the phrase “perfectly circular shape” is not defined. The Specification does not give a special definition for the phrase, and one of ordinary skill in the art would not readily understand how the term “perfectly” would modify or change the meaning of “circular shape,” e.g. how is a “circular shape” different from a “perfectly circular shape”? For the purposes of examination, the phrasing is interpreted to mean “an uninterrupted circle.”   
Claim 7 inherits the deficiencies of Claim 6 by nature of dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueta et al. (US 2010/0307277).
Regarding claim 1, Ueta discloses a shift device for a vehicle, the shift device comprising: a baseplate (2, 6) supported by a vehicle body; a shift lever (4) having a spherical shaft part (42) fig. 1); and a control lever (3) connected to the shift lever (fig. 4), the control lever (3) being configured (e.g., as shown in fig. 4) to transmit an operating force input into the shift lever in a vehicle body front-rear direction to a transmission (via 33) through a cable (10), wherein: the spherical shaft part (42) of the shift lever (4) is supported by the baseplate (2) and configured to turn relative to the baseplate (via 35); a cable coupling part (33) to which the cable is coupled is provided at an upper part (fig. 4) of the control lever (3); a turning shaft part (36a) supported by the baseplate (2, 6) is provided at a lower part (fig. 4) of the control lever (3) outward of the spherical shaft part (42) of the shift lever (4) in a vehicle width direction (fig. 4), and the turning shaft part (36a) is configured to turn relative to the baseplate (para. 29); the control lever (3) has a branched part (fig. 4 shows the “hole” feature of member 3, which is below the cable connection portion 33 and which has a width narrower than the width of the body of the member 3) between the cable coupling part (33) and the turning shaft part (36a, 36b); and the branched part (“hole” feature of 3) is located above the spherical shaft part (42) and branched in the vehicle width direction (e.g., the “hole” feature is branched in the vehicle width direction insomuch as the feature is narrower than the body of member 3) so as to extend toward (fig. 4 shows the “hole” feature extending down towards 36a) the turning shaft part (36a).  
Regarding claim 6, Ueta discloses the shift device for the vehicle according to claim 1, wherein: an outer circumferential edge of the turning shaft part (36a) of the control lever (3) has a perfectly circular (as best understood, the phrase “perfectly circular” is interpreted as an uninterrupted circle) shape as seen from the vehicle width direction (fig. 3 most clearly shows the claimed arrangement, where the circumferential edge of 36a is an uninterrupted circular shape); the baseplate (2, 6) is formed by integrally combining an upper baseplate (6) and a lower baseplate (2), the upper baseplate (6) having an upper support part that supports the turning shaft figs. 1-2 most clearly show the claimed arrangement), the lower baseplate (2) having a lower support part that supports the turning shaft part along a lower side of the outer circumferential edge (figs. 1-2 most clearly show the claimed arrangement); at least one of the upper support part of the upper baseplate and the lower support part of the lower baseplate has a circular arc shape matching a shape of the outer circumferential edge of the turning shaft part as seen from the vehicle width direction (fig. 3 shows that at least plate 2 meets the claimed limitation, where plate 2 has a circular arc shape matching the shape of 36a); and the lower baseplate (2) is provided with a temporary holding part on which, before the spherical shaft part of the shift lever is installed, the control lever that has been turned toward one side so as to be away from an installation path of installing the spherical shaft part is placed and temporarily held (any part of plate 2 can be considered a “temporary holding part” which meets the limitation, insomuch as the member 3 can be moved during installation).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ueta et al. (US 2010/0307277), in view of Kim et al. (US 2014/0007728). 
Regarding claim 2, Ueta discloses the shift device for the vehicle according to claim 1, wherein: the shift lever (4) and the control lever (3) are connected to each other so that an engaging projection (43) is inserted and engaged into (fig. 4) an engaging opening (32); a protruding direction of the engaging projection (43) and a protruding direction of the cable coupling part (33) are opposite directions (fig. 4 clearly shows the arrangement); and a position at which the engaging projection is engaged in the engaging opening (fig. 4 shows the claimed position of the elements, where 32 and 43 are engaged), a position of the spherical shaft part (42), and a position of the cable coupling part (33) are located in the same plane (fig. 4 shows the claimed limitation, where 42 and 33 are located in the same plane).
Ueta does not disclose that the engaging projection is formed on the control lever or that the engaging opening is formed in the shift lever. 
Kim teaches a cable-attachment bracket (unlableled, but shown in fig. 2 to the left of lever 5), where the engaging projection (i.e., the width of the cable bracket which is used to engage the shift lever, and which is facilitated by the greater width of the attachment-region than the width of the cable-attachment portion) is formed on (i.e., integral with) the cable-attachment bracket (unlabeled) is inserted and engaged into (fig. 2) an engaging opening (fig. 2 shows the opening between the two projections of the portion 23 which engage the cable-attachment bracket) formed on the shift lever (5); a protruding direction of the engaging projection formed on the control lever (i.e., from the cable-attachment bracket towards the shift lever 5) and a protruding direction of the cable coupling part (i.e., from the cable-attachment bracket outwards away from the shift lever 5) are opposite directions (fig. 2). 
It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the engagement design of Kim in combination with the structure disclosed by Ueta, for the expected benefit of simplifying the cable-attachment bracket design. 
Regarding claim 3, the combination of Ueta and Kim suggests the shift device for the vehicle according to claim 2, wherein: a line (e.g., O1) extending from the turning shaft part (36b) of the control lever (3) along the vehicle width direction passes through a center (fig. 4 clearly shows the claimed limitation, with O1 intersecting O2) of the spherical shaft part (42); and a central portion of the cable coupling part (33) and the position at which the engaging projection (43) is engaged in the engaging opening (32) are located in or near an imaginary plane that passes through the center of the spherical shaft part (42) and extends along the vehicle body front-rear direction (fig. 4 clearly shows the claimed limitation, with the plane containing points of 33 and 32/43 are located at least near a plane that contains the intersection of O1 and O2).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ueta et al. (US 2010/0307277), in view of Kubota (US 2008/0178699). 
Regarding claims 4-5, Ueta discloses the shift device for the vehicle according to respective claims 1, 4, wherein: the baseplate (2, 6) is provided with a gate (5) having an opening (8, 9) that guides shifting operation (para. 36) of the shift lever (4); a cushion member (7) that is a part separate from the baseplate (2) and made of a material softer than a material composing the baseplate  (para. 41) is installed along an edge of the opening of the gate (figs. 1-2 clearly show the claimed arrangement); the shift lever (4) is provided with a detent pin configured to move fig. 1 clearly shows the unlabeled detent pin on the shift lever 4, pointing upwards) and constituting a detent mechanism that functions to position the shift lever at each shift position of the shift lever (automotive detent mechanisms perform the recited function); the cushion member (7) extends downward; and the detent cushion (7) has an engaging projection (72) that engages with the baseplate (para. 44) and an opening (71) that is formed above (figs. 1, 3) the engaging projection (72); wherein the baseplate (2, 6) is provided with an insertion hole (hole formed in the plate body 6, para. 44) into which the cushion member (7) is inserted (para. 44), and a clearance is left between a vertical wall forming an inner surface of the insertion hole and a side surface facing the vertical wall (an element inserted into a hole inherently has some amount of clearance, insomuch as there exist non-zero manufacturing tolerances).  
	Ueta does not disclose that the cushion member has a detent cushion that extends downward so as to come into contact with the detent pin in a state where the detent pin has reached a raised position; an insertion hole into which the detent cushion of the cushion member is inserted; a side surface of the detent cushion facing the vertical wall. 
	Kubota teaches a check block 15 with a check groove 14 in which the check member 13 slides (para. 35). 
	It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the detent plate of Kubota in combination with the structure disclosed by Ueta, for the expected benefit of an improved user experience, allowing the driver to feel a detent feeling when the driver operates the shift lever swingingly (Kubota, para. 3); or providing a detent mechanism that can be provided with high dimensional precision (Kubota, para. 7). The remaining limitations of the claims flow naturally from the explanations of the art, above. 

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658